[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-12852         ELEVENTH CIRCUIT
                                                    MARCH 12, 2012
                        Non-Argument Calendar
                      ________________________        JOHN LEY
                                                       CLERK

               D.C. Docket No. 2:11-cv-00165-MEF-TFM



C. H. KINSEY,
JANIE L. KINSEY,

                                                       Plaintiffs-Appellants,

                                 versus

WILLIAM KEITH WATKINS,
Hon.,
CLERK, U.S. DISTRICT COURT MONTGOMERY, AL,
U.S. MARSHALS,

                                                       Defendants-Appellees.

                    __________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (March 12, 2012)

Before BARKETT, HULL and ANDERSON, Circuit Judges.
PER CURIAM:

      Proceeding pro se, C.H. Kinsey and Janie L. Kinsey (“the Kinseys”) sued

(1) U.S. District Judge William Keith Watkins, (2) Debra B. Hackett, the Clerk of

the U.S. District Court for the Middle District of Alabama, and (3) the “U.S.

Marshals.” The complaint alleged that Judge Watkins “fail[ed] to carry out his

duties” and that, when the Kinseys visited the courthouse to confront Judge

Watkins, the Clerk failed to meet with the Kinseys and the U.S. Marshals escorted

the Kinseys out of the courthouse. The Kinseys apparently seek $83 million in

damages for “tr[e]spass, op[p]ression, malice, negligence, wanton negligence,

wanton injuries, wanton act, discrimination, property loss, fraud . . ., actual fraud,

deceit, [and] omission.”

      In a March 22, 2011 order, the magistrate judge determined that the

complaint was deficient and directed the Kinseys to file either an amended

complaint or a notice that they desired to withdraw their complaint. The Kinseys

filed neither and instead submitted a “Jury Trial Demand” stating that they “are

willing to present the facts to the judge and the jury.” Additionally, the Kinseys

filed another complaint, docketed as a separate action, containing identical factual

allegations as the first complaint. Each complaint contains only one paragraph of

factual allegations, which are identical in both complaints. The second complaint,

                                           2
filed after the magistrate judge’s March 22, 2011 order, also includes a “motion

for a trial” and a “letter form” demanding a jury trial and threatening an appeal if

no jury trial is granted.

       After consolidating the two complaints for all purposes pursuant to Rule

42(a) of the Federal Rules of Civil Procedure, the district court dismissed the

complaints under 28 U.S.C. § 1915(e)(2)(B). On appeal, the Kinseys argue that

the district court erred by dismissing their claims under the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. § 1346(b), and that the district court’s order was

unreasoned and not based on the law.1

       A federal judge enjoys absolute immunity from a suit seeking damages

arising from the judge’s actions in his judicial capacity. Bolin v. Story, 225 F.3d

1234, 1239 (11th Cir. 2000). Because the complaint seeks damages arising from

Judge Watkins’s actions in his judicial capacity, the district court properly

concluded that he enjoyed absolute immunity from suit.

       We also conclude that the Kinseys’ complaints failed to allege facts


       1
         We review de novo a district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B) for
failure to state a claim. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). We liberally
construe pro se pleadings. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). We may
affirm “on any ground that appears in the record, whether or not that ground was relied upon or
even considered by the court below.” Rowell v. BellSouth Corp., 433 F.3d 794, 797–98 (11th
Cir. 2005) (quotation marks omitted).


                                                3
sufficient to state a claim against either the Clerk or the “U.S. Marshals.” Under

the FTCA, the United States waives sovereign immunity and is therefore liable for

state-law tort claims “in the same manner and to the same extent as a private

individual under like circumstances.” 28 U.S.C. § 2674. Thus, to state an FTCA

claim, the Kinseys must allege facts sufficient to state a claim under the tort law of

the state where the conduct occurred, in this case Alabama. See Howell v. United

States, 932 F.2d 915, 917 (11th Cir. 1991) (noting that the defendant’s liability

under the FTCA depended on whether a similarly situated private defendant would

be liable for the conduct under the law of Georgia, the place where the allegedly

negligent act or omission occurred).

      Although the complaint concludes that the defendants are liable for trespass,

fraud, negligence, and other state-law tort claims, the only facts alleged in the

complaint are that the Kinseys (1) visited the courthouse on September 13, 2010,

(2) asked a Clerk’s employee to speak with Judge Watkins, and (3) were escorted

out of the courthouse by the “U.S. Marshals.” These bare allegations fail to

comply with Rule 8 of the Federal Rules of Civil Procedure, which requires a

“short and plain statement of the claim.” Indeed, these bare facts fail even to

allege the principal elements of any of the ostensible state-law tort claims listed in

the complaint. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 127 S. Ct.

                                          4
1955, 1964–65, 167 L. Ed. 2d 929 (2007) (“[A] plaintiff’s obligation to provide

the grounds of his entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.”

(quotation marks and alteration omitted)).

      Despite the magistrate judge’s March 22, 2011 order warning them that the

complaint was deficient, the Kinseys refused to amend their factual allegations or

otherwise seek clarification from the district court. Accordingly, the district court

properly dismissed the complaints under 28 U.S.C. § 1915(e)(2)(B).

      AFFIRMED.




                                          5